Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ed Brake, Reg. 37,784 on 2/9/2020.
The application has been amended as follows: 
1. (Currently Amended) A method, comprising:
transmitting, by a first network node to a second network node, a measurement split request to implement a separate user equipment measurement configuration and reporting to different network nodes, wherein the measurement split request designates the first measurement layer and the second measurement layer for the user equipment to perform measurements, the first measurement layer corresponds to the first measurement configuration for the first network node and the second measurement layer corresponds to the second measurement configuration for the second network node;
receiving an acknowledgement that the measurement split request is accepted by the second network node; and
transmitting the first measurement configuration for the first network node and the second measurement configuration for the second network node to the user equipment, the first measurement configuration for the first network node and the second measurement configuration for the second network node including an indication to the user equipment to deliver a first measurement report to the first network node and a second measurement report to the second network node, respectively, the first measurement report being different from the second measurement report, wherein at least the first measurement report is used by the first network node to assist in performing a mobility or handover procedure for the user equipment.


19. (Currently Amended) A method, comprising:
receiving, by a user equipment, a measurement split request for the user equipment to implement a separate measurement configuration and reporting to different network nodes, and a first measurement configuration for a first network node and a second measurement configuration for a second network node, wherein the first measurement configuration for the first network node corresponds to a first measurement layer, the second measurement configuration for the second network node corresponds to a second measurement layer, the measurement split request designating the first measurement layer and the second measurement layer for the user equipment to perform measurements, the first measurement configuration for the first network node and the second measurement configuration for the second network node including an indication to the user equipment to deliver a first measurement report to the first network node and a second measurement report to the second network node;
transmitting the first measurement report to the first network node; and
transmitting the second measurement report to the second network node,
wherein the first measurement report is different from the second measurement report; and
wherein at least one of the first measurement report or the second measurement report is used to assist in performing a mobility or handover procedure for the user equipment.


22. (Currently Amended) An apparatus comprising at least one processor and at least one memory including computer instructions, when executed by the at least one processor, cause the apparatus to:
receive, by a user equipment, a measurement split request for the user equipment to implement a separate measurement configuration and reporting to different network nodes, and a first measurement configuration for a first network node and a second measurement configuration for a second network node, wherein the first measurement configuration for the first network node corresponds to a first measurement layer, the second measurement configuration for the second network node corresponds to a second measurement layer, the measurement split request designating the first measurement layer and the second measurement layer, the first measurement configuration for the first network node and the second measurement configuration for the second network node including an indication to the user equipment to deliver a first measurement report to the first network 
transmit the first measurement report to the first network node; and
transmit the second measurement report to the second network node,
wherein the first measurement report is different from the second measurement report; and
wherein at least one of the first measurement report or the second measurement report is used to assist in performing a mobility or handover procedure for the user equipment.

Allowable Subject Matter
3.	Claims 1-4, 9 and 19-28 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: The prior art of record fail to singly or in combination to render obvious all the limitations of the independent claims. Horn et al. (US 20160057687 A1) and Vikberg et al. (US 20170257183 A1) are the closest prior art to the claimed invention. 
Regarding claim 1, Horn teaches a method, comprising: receiving an acknowledgement that the measurement split request is accepted by the second network node; and transmitting the first measurement configuration for the first network node and the second measurement configuration for the second network node to a user equipment; wherein the measurement split request designates the first measurement layer and the second measurement layer for the user equipment to perform measurements, the first measurement layer corresponds to the first measurement configuration for the first network node and the second measurement layer corresponds to the second measurement configuration for the second network node.
Vikberg teaches the first measurement configuration for the first network node and the second measurement configuration for the second network node including an indication to the user equipment to deliver a first measurement report to the first network node and a second measurement report to the second network node, the first measurement report being different from the second measurement report.
wherein at least the first measurement report is used by the first network node to assist in performing a mobility or handover procedure for the user equipment of the particular application in combination with all the recited limitations of claim 1.

Regarding claim 19, Horn teaches a method, comprising: wherein the first measurement configuration for the first network node corresponds to a first measurement layer, the second measurement configuration for the second network node corresponds to a second measurement layer, the measurement split request designating the first measurement layer and the second measurement layer for the user equipment to perform measurements. 
Vikberg teaches the first measurement configuration for the first network node and the second measurement configuration for the second network node including an indication to the user equipment to deliver a first measurement report to the first network node and a second measurement report to the second network node; transmitting the first measurement report to the first network node; and transmitting the second measurement report to the second network node.
Horn and Vikberg alone or in combination do not teach receiving, by a user equipment, a measurement split request for the user equipment to implement a separate measurement configuration and reporting to different network nodes, and a first measurement configuration for a first network node and a second measurement configuration for a second network node and
wherein at least one of the first measurement report or the second measurement report is used to assist in performing a mobility or handover procedure for the user equipment of the particular application in combination with all the recited limitations of claim 19.

Regarding claim 22, Horn teaches an apparatus comprising at least one processor and at least one memory including computer instructions, when executed by the at least one processor, cause the apparatus to: wherein the first measurement configuration for the first network node corresponds to a first measurement layer, the second measurement configuration for the second network node corresponds to a second measurement layer, the measurement split request designating the first measurement layer and the second measurement layer. 
Vikberg teaches the first measurement configuration for the first network node and the second measurement configuration for the second network node including an indication to the user equipment to deliver a first measurement report to the first network node and a second measurement report to the second network node; transmit a first measurement report to the first network node; and transmitting the second measurement report to the second network node; wherein the first measurement report is different from the second measurement report.
Horn and Vikberg alone or in combination do not teach receive, by a user equipment, a measurement split request for the user equipment to implement a separate measurement configuration and reporting to different network nodes, and a first measurement configuration for a first network node and a second measurement configuration for a second network node; and wherein at least one of the first measurement report or the second measurement report is used to assist in performing a mobility or handover procedure for the user equipment of the particular application in combination with all the recited limitations of claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 20160219475 A1) discloses a control method for supporting multiple connections in a mobile communication system and an apparatus for supporting multiple connections. In the method for supporting the multiple connections to be performed in first and second base stations, a first base station receives the measured results for multiple connections from a terminal, determines whether the plurality of connections are set on the basis of the measured results, transmits the information for setting the multiple connections to the second base station when setting the multiple results, and the second base station generates the control information for setting the multiple connections of the terminal on the basis of the information for setting the multiple connections received from the first base station.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/NICOLE M LOUIS-FILS/              Examiner, Art Unit 2641                                                                                                                                                                                          


/CHARLES N APPIAH/               Supervisory Patent Examiner, Art Unit 2641